Exhibit 10.11

LOGO [g179642img001.jpg]

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the non-employee director listed below
(“Participant”) the number of Restricted Stock Units set forth below (the
“Restricted Stock Units”). The Restricted Stock Units are subject to all of the
terms and conditions set forth in this Restricted Stock Unit Award Grant Notice
(this “Grant Notice”), in the Terms and Conditions attached hereto as Exhibit A
(the “Restricted Stock Unit Terms”), in the Country-Specific Terms, if any, for
Participant’s country attached hereto as Exhibit D (the “Country-Specific
Terms”) and in the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice.

 

Participant:   

_______________________________

Grant Date:   

_______________________________

Total Number of Restricted Stock Units:   

_______________________________

Vesting Schedule:   

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Unit Terms, the Restricted Stock Units shall vest as follows:

 

[To be specified in individual award agreements]

 

Except as provided in Section 2.3 of the Restricted Stock Unit Terms, or as
otherwise provided by the Administrator, in no event shall Participant vest in
any additional Restricted Stock Units following Participant’s Termination of
Service (as defined in the Restricted Stock Unit Terms).

Distribution Schedule:   

The Restricted Stock Units shall be distributable in accordance with Section 2.4
of the Restricted Stock Unit Terms.

All decisions and interpretations of the Administrator arising under the Plan,
this Grant Notice, the Restricted Stock Unit Terms or the Country-Specific Terms
or relating to the Restricted Stock Units shall be binding, conclusive and
final.

 

ALLERGAN, INC.

 

By:

  

______________________________________

Print Name:

  

______________________________________

Title:

  

______________________________________

Address:

  

2525 Dupont Drive

  

Irvine, California 92612

Attachments:

  

Terms and Conditions (Exhibit A)

Allergan, Inc. 2011 Incentive Award Plan (Exhibit B)

Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit C)

Country-Specific Terms (Exhibit D)



--------------------------------------------------------------------------------

EXHIBIT A TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

TERMS AND CONDITIONS

May 2011

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which these Terms and Conditions (the “Terms”) are attached, Allergan, Inc. (the
“Company”) granted to the participant (“Participant”) specified on the Grant
Notice a restricted stock unit award under the Allergan, Inc. 2011 Incentive
Award Plan (the “Plan”) for the number of restricted stock units indicated in
the Grant Notice (“Restricted Stock Units”), subject to the terms and conditions
of the Grant Notice, the Terms, the Plan, the Country-Specific Terms, if any,
for Participant’s country, attached hereto as Exhibit D (the “Country-Specific
Terms”), and the Sub-Plan, if any, for Participant’s country, attached hereto as
Exhibit E (the “Sub-Plan”). Any reference herein to the Terms shall include the
Country-Specific Terms and any reference to the Plan shall include the Sub-Plan,
as applicable.

 

I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used herein they shall have
the meanings specified below, unless the context clearly indicates otherwise.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Grant Notice or, if not defined therein, the Plan.

“Code” means the Internal Revenue Code of 1986, as amended.

“Code Section 409A” means Section 409A of the Code and any Treasury Regulations
and other guidance issued thereunder.

“Termination of Service” shall mean the time when a Participant ceases to be a
Director for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding
terminations where Participant simultaneously commences or remains in employment
or service with the Company or any Affiliate.

“written agreement” shall mean any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.

1.2 Incorporation of Terms of Plan. The Restricted Stock Units evidenced by the
Grant Notice and the Terms are also subject to the terms and conditions of the
Plan, which are incorporated herein by reference.

 

II.

GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS

2.1 Grant of Restricted Stock Units. Effective as of the grant date specified on
the Grant Notice (the “Grant Date”), the Company irrevocably grants to
Participant an award of the number of Restricted Stock Units specified on the
Grant Notice, subject to the terms and conditions set forth in the Plan, the
Grant Notice and the Terms. Each Restricted Stock Unit represents the right to
receive a share of the Company’s common stock, par value $0.01 per share
(“Stock”), at the time the Restricted Stock Unit is available for distribution
in accordance with the terms and conditions set forth in the Plan and the Terms.



--------------------------------------------------------------------------------

2.2 Vesting of Restricted Stock Units. The Restricted Stock Units shall vest in
accordance with the vesting schedule set forth in the Grant Notice and
Section 2.3 below, or at such earlier times as are set forth in a written
agreement between the Company and Participant. Unless and until the Restricted
Stock Units have vested in accordance with the preceding sentence, Participant
shall have no right to any distribution made with respect to such Restricted
Stock Units. In the event of Participant’s Termination of Service prior to the
vesting of all of the Restricted Stock Units, any Restricted Stock Units which
remain unvested at such time will terminate automatically and be forfeited
without further notice and at no cost to the Company.

2.3 Accelerated Vesting. Notwithstanding anything to the contrary in Section 2.2
or the Grant Notice, if Participant’s Termination of Service occurs by reason of
Participant’s death or by March 1st of the calendar year following the calendar
year in which Participant incurs a permanent and total disability (within the
meaning of Code Section 22(e)(3)), then the Restricted Stock Units shall become
fully vested immediately prior to Participant’s Termination of Service.

2.4 Distribution of Stock.

(a) Subject to the terms and conditions of the Plan and the Terms, the shares of
Stock underlying the Restricted Stock Units shall be distributed to Participant
(or in the event of Participant’s death, to his or her estate) no later than 10
days following the date such Restricted Stock Units vest under Section 2.2 or
2.3 (each vesting occurrence, a “Distribution Event”).

(b) Distributions shall be made by the Company in the form of whole shares of
Stock (rounded down to the nearest whole share in the case of any fractional
Restricted Stock Units).

2.5 Dividend Equivalent Rights. Effective as of the Grant Date, the Company
irrevocably grants to Participant Dividend Equivalent Rights (as defined below)
with respect to each Restricted Stock Unit that vests pursuant to Section 2.2 or
2.3 or pursuant to the Country-Specific Terms or the Sub-Plan, if applicable,
subject to the terms and conditions of the Plan and the Terms. “Dividend
Equivalent Right” means a right to receive an amount equal to the aggregate
amount of dividends, if any, paid to the Company’s stockholders on one share of
Stock where the record date(s) for such dividends occurred during the period
from the Grant Date through and including the day immediately preceding the date
the share of Stock subject to the Restricted Stock Unit to which such Dividend
Equivalent Right relates is distributed to Participant pursuant to Section 2.4
(such period, the “Dividend Equivalent Period”). With respect to each Dividend
Equivalent Right, each dividend paid to the Company’s stockholders on one share
of Stock (a “Dividend”) during the Dividend Equivalent Period shall be deemed to
be reinvested in additional shares of Stock as of the date on which the Dividend
is paid to the Company’s stockholders, which may thereafter accrue additional
Dividend Equivalent Rights as provided by this Section 2.5. Any such
reinvestment shall be at the Fair Market Value of a share of Stock on the date
on which the Dividend is paid to the Company’s stockholders. Notwithstanding
Section 13.4(e) of the Plan, each Dividend Equivalent Right shall be paid, if at
all, only in whole shares of Stock (rounded down to the nearest whole share in
the case of any fractional share) at the time the share of Stock subject to the
Restricted Stock Unit to which such Dividend Equivalent Right relates is
distributed to Participant pursuant to Section 2.4. Each Dividend Equivalent
Right shall terminate as of the date the share of Stock subject to the
Restricted Stock Unit to which such Dividend Equivalent Right relates is
distributed. Dividend Equivalent Rights shall not be paid to Participant for any
Restricted Stock Units that do not vest pursuant to Sections 2.2 or 2.3 above or
pursuant to the Country-Specific Terms or the Sub-Plan.

2.6 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon settlement of the Restricted Stock Units, the Dividend
Equivalent Rights, or any portion of either, may be either previously authorized
but unissued shares or issued shares which have then been reacquired by the

 

A-2



--------------------------------------------------------------------------------

Company. Such shares shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Stock in settlement of the
Restricted Stock Units, the Dividend Equivalent Rights, or any portion of
either, prior to fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
Stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state, federal, foreign or local law or under rulings or regulations
of the U.S. Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state, federal,
foreign or local governmental agency which the Administrator shall, in its sole
and absolute discretion, determine to be necessary or advisable;

(d) The receipt by the Company of full payment of any Tax-Related Items (as
defined in Section 3.14(a)); and

(e) The lapse of such reasonable period of time following the applicable
Distribution Event as the Administrator may from time to time establish for
reasons of administrative convenience.

2.7 Rights as Stockholder. The holder of the Restricted Stock Units or Dividend
Equivalent Rights shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares issuable or deliverable upon
settlement of the Restricted Stock Units or Dividend Equivalent Rights, or any
part thereof, unless and until such shares shall have been issued by the Company
to such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).

 

III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and the Terms and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be binding,
conclusive and final upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, the Terms, the Restricted Stock Units or the Dividend Equivalent Rights.
In its sole and absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Administrator under the Plan
and the Terms, subject to Section 13.2 of the Plan.

3.2 Limited Transferability.

(a) Subject to Section 3.2(b), the Restricted Stock Units may not be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution. Neither the Restricted Stock Units nor any interest or
right therein or part thereof shall be liable for Participant’s debts, contracts
or engagements or the debts, contracts or engagements of Participant’s
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any

 

A-3



--------------------------------------------------------------------------------

other legal or equitable proceedings (including bankruptcy), and any attempted
disposition thereof shall be null and void and of no effect, except to the
extent that such disposition is permitted by the preceding sentence.

(b) Notwithstanding any other provision of the Terms, if Participant resides in
the U.S. and the Administrator consents, Participant may transfer the Restricted
Stock Units to one or more “Permitted Transferees” (as defined in the Plan),
subject to the following terms and conditions:

(i) the Restricted Stock Units shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;

(ii) the Restricted Stock Units shall continue to be subject to all the terms
and conditions of the Plan and the Terms, as amended from time to time, as
applicable to Participant (other than the ability to further transfer the
Restricted Stock Units); and

(iii) Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation documents to (A) confirm
the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.

3.3 Restrictive Legends and Stop-Transfer Orders.

(a) Any share certificate(s) evidencing the shares of Stock issued hereunder
shall be endorsed with any legend(s) that may be required by applicable federal,
state or foreign securities laws, to be placed on the certificate(s) evidencing
such shares.

(b) Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required: (i) to transfer on its books any shares
of Stock that have been sold or otherwise transferred in violation of any of the
provisions of the Terms, or (ii) to treat as owner of such shares of Stock or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such shares shall have been so transferred.

3.4 Nature of Grant. In accepting the grant of Restricted Stock Units,
Participant acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted repeatedly in the past;

(c) subject to the terms of any other plan or program applicable to a
Participant or any written agreement between the Company or a Subsidiary and a
Participant, all decisions with respect to future restricted stock unit grants,
if any, will be at the sole discretion of the Company;

 

A-4



--------------------------------------------------------------------------------

(d) nothing in the Plan or the Terms shall confer upon Participant any right to
continue in the employ or service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate Participant’s employment or services at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and
Participant;

(e) Participant is voluntarily participating in the Plan;

(f) the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are not intended to replace any pension rights;

(g) the future value of the underlying shares of Stock is unknown and cannot be
predicted;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from Participant’s
Termination of Service (for any reason whatsoever), and as a condition to
receiving the grant of Restricted Stock Units, Participant irrevocably agrees
(i) never to institute any claim against the Company, in the event of any such
forfeiture, (ii) to waive his or her ability, if any, to bring any such claim,
and (iii) to release the Company from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims;

(i) for Participants who reside outside of the U.S., the following additional
provisions shall apply:

(i) the Restricted Stock Units and the shares of Stock subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, and which is outside
the scope of Participant’s employment contract, if any; and

(ii) except as explicitly provided pursuant to the terms of a written benefit
plan maintained by the Company or a Subsidiary, the Restricted Stock Units and
the shares of Stock subject to the Restricted Stock Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary of the Company.

3.5 Shares to Be Reserved. The Company shall at all times prior to the
settlement or forfeiture of the Restricted Stock Units reserve and keep
available such number of shares of Stock as will be sufficient to satisfy the
requirements of the Terms.

3.6 Notices. All notices or other communications required or permitted hereunder
shall be in writing, and shall be deemed duly given only when delivered in
person or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the local postal service, addressed as follows:

 

A-5



--------------------------------------------------------------------------------

If to the Company:

  

Allergan, Inc.

Attention: General Counsel

2525 Dupont Drive

  

Irvine, California 92612

If to Participant:

  

To Participant’s most recent address then

on file in the Company’s personnel records.

By a notice given pursuant to this Section 3.6, either party may thereafter
designate a different address for notices to be given to that party.

3.7 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of the Terms.

3.8 Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.

3.9 Severability. Should any provision of the Terms be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.

3.10 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the U.S.
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and state
and foreign securities laws and regulations. Notwithstanding anything herein to
the contrary, the Plan shall be administered, and the Restricted Stock Units
shall be granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and the Terms
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

3.11 Amendments. Except as explicitly prohibited by the Plan, the Terms may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Terms shall adversely affect the Restricted Stock Units in
any material way without Participant’s prior written consent. The Terms may not
be modified, suspended or terminated except by an instrument in writing signed
by a duly authorized representative of the Company and, if Participant’s consent
is required, by Participant.

3.12 Successors and Assigns. The Company may assign any of its rights with
respect to the Restricted Stock Units to single or multiple assignees, and the
Terms shall inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth in Section 3.2, the Terms
shall be binding upon Participant and Participant’s heirs, executors,
administrators, successors and assigns.

 

A-6



--------------------------------------------------------------------------------

3.13 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, if Participant is subject to Section 16 of
the Exchange Act, the Plan, the Restricted Stock Units and the Terms shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Terms shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.14 Taxes.

(a) Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to Participant (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company. Participant further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items with respect to the issuance of
the Restricted Stock Units or Dividend Equivalent Rights, the distribution of
shares of Stock with respect thereto, or any other taxable event related to the
Restricted Stock Units or Dividend Equivalent Rights; and (ii) does not commit
to and is under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock Units or Dividend Equivalent Rights to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable or tax withholding event, as applicable, Participant acknowledges that
the Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
to satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company or its agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

(i) withholding from Participant’s wages or other compensation payable to
Participant by the Company; or

(ii) withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization); or

(iii) withholding a number of vested shares of Stock otherwise issuable to
Participant; or

(iv) for Participants who reside in the U.S. only, by accepting vested shares of
Stock having a then current Fair Market Value not exceeding the amount necessary
to satisfy the withholding obligation of the Company and its Subsidiaries based
on the minimum applicable statutory withholding rates for all Tax-Related Items.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes,
Participant is deemed to have been issued the full number of shares of Stock

 

A-7



--------------------------------------------------------------------------------

subject to the vested Restricted Stock Units, notwithstanding that a number of
the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan.

(d) Participant shall pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company shall not be obligated to deliver any
certificate representing shares of Stock issuable with respect to the Restricted
Stock Units or Dividend Equivalent Rights to Participant or his legal
representative unless and until Participant or his legal representative shall
have paid or otherwise satisfied in full the amount of all Tax-Related Items
applicable with respect to the taxable income of Participant resulting from the
grant of the Restricted Stock Units or Dividend Equivalent Rights, the
distribution of the shares of Stock issuable with respect thereto, or any other
taxable event related to the Restricted Stock Units or Dividend Equivalent
Rights.

3.15 Data Privacy. This Section 3.15 applies to Participant only if Participant
resides outside the U.S. If Participant resides outside the U.S., then
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in these Terms and any other Restricted Stock Unit grant materials by
and among the Company and its Subsidiaries for the purpose of implementing,
administering and managing Participant’s participation in the Plan.

Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares of Stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, Charles Schwab & Co., Inc.,
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Participant understands, however, that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.

 

A-8



--------------------------------------------------------------------------------

3.16 Unfunded, Unsecured Obligations. The obligations of the Company under the
Plan and the Terms shall be unfunded and unsecured, and nothing contained herein
shall be construed as providing for assets to be held in trust or escrow or any
other form of segregation of the assets of the Company for the benefit of
Participant or any other person. Participant shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units, unless and until shares of Stock shall be distributed to Participant
under the terms and conditions set forth herein.

3.17 Compliance with Internal Revenue Code Section 409A. For Participants who
are U.S. taxpayers, the Restricted Stock Units and Dividend Equivalent Rights
granted hereunder are not intended to provide for any deferral of compensation
subject to Code Section 409A and, accordingly, the benefits provided pursuant
hereto shall be paid on or before than the later of: (i) the fifteenth day of
the third month following Participant’s first taxable year in which such benefit
is no longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
day of the third month following the first taxable year of the Company in which
such benefit is no longer subject to a substantial risk of forfeiture, in each
case, as determined in accordance with Code Section 409A and any Treasury
Regulations and other guidance issued thereunder.

3.18 No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

3.19 Language. If Participant has received these Terms or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

3.20 Electronic Delivery. the Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

3.21 Country-Specific Terms and Sub-Plans. Notwithstanding anything to the
contrary herein, the Restricted Stock Unit grant shall be subject to the
Country-Specific Terms and the Sub-Plan, if any, attached hereto as Exhibit D
and Exhibit E for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Country-Specific Terms, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Country-Specific Terms constitute part of these
Terms and are incorporated herein by reference.

3.22 Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

3.23 Currency. All calculations under the Plan shall be prepared based on U.S.
dollars. Amounts denominated in any currency other than U.S. dollars shall be
converted into U.S. dollars on the basis of the Exchange Rate in effect on the
relevant date. The “Exchange Rate” shall be the rate at which

 

A-9



--------------------------------------------------------------------------------

the relevant currency is converted into U.S. dollars, as reported on the
relevant date in The Wall Street Journal (or such other reliable source as may
be selected from time to time by the Administrator in its discretion).

3.24 Entire Agreement. The Plan and the Terms constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT C TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

ALLERGAN, INC. 2011 INCENTIVE AWARD PLAN PROSPECTUS



--------------------------------------------------------------------------------

EXHIBIT D TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE

FOR NON-EMPLOYEE DIRECTORS

COUNTRY-SPECIFIC TERMS

FOR NON-EMPLOYEE DIRECTOR PARTICIPANTS IN THE U.K.

Terms and Conditions

These Country-Specific Terms include additional terms and conditions that govern
the Restricted Stock Units granted to Participant under the Allergan, Inc. 2011
Incentive Award Plan (the “Plan”) if Participant resides in the United Kingdom.
Capitalized terms used but not defined in these Country-Specific Terms are
defined in the Plan, the Restricted Stock Unit Grant Notice, and/or the Terms,
and have the meanings set forth therein.

Notifications

These Country-Specific Terms also include information regarding certain issues
of which Participant should be aware with respect to Participant’s participation
in the Plan. The information is based on the laws in effect in the United
Kingdom as of January 2011, which are often complex and change frequently. As a
result, the Company strongly recommends that Participant not rely on the
information noted in these Country-Specific Terms as the only source of
information relating to the consequences of Participant’s participation in the
Plan because the information may be out of date by the time Participant vests in
the Restricted Stock Units or sells shares of Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in Participant’s country may apply to Participant’s situation.

Finally, Participant understands that if he or she a citizen or resident of a
country other than the United Kingdom, transfers to a country other than the
United Kingdom after the Grant Date, or is considered a resident of another
country for local law purposes, the information contained herein may not apply
to Participant, and the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply.

Terms and Conditions

Distribution of Stock. This provision replaces Section 2.4(b) of the Terms:

All distributions to Participants in the United Kingdom shall be made by the
Company in the form of whole shares of Stock (rounded down to the nearest whole
share in the case of fractional Restricted Stock Units), notwithstanding
Section 12.4(d) of Plan, Participant is not entitled to receive a cash
equivalent.

Taxes. This provision supplements Section 3.14 of the Terms:

If the Company is subject to income tax withholding in connection with the
Restricted Stock Units in the United Kingdom, but payment or withholding of the
income tax is not made within ninety (90) days of the event giving rise to the
tax or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, the amount of any uncollected income tax will
constitute a benefit to Participant on which additional income tax and national
insurance contributions will be payable.



--------------------------------------------------------------------------------

Participant will be responsible for reporting and paying any income tax and
national insurance contributions due on this additional benefit directly to Her
Majesty’s Revenue and Customs under the self-assessment regime.

 

D-2